150, 161 P.3d 239, 242 (2007) (explaining that modification of primary
                physical custody is only warranted when there has been a change in
                circumstances and when the modification will serve the child's best
                interests); Rooney v. Rooney, 109 Nev. 540, 542-43, 853 P.2d 123, 124-25
                (1993). Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.'




                                                          Gibbons



                                                          Pickering



                cc:   Hon. T. Arthur Ritchie, Jr., District Judge, Family Court Division
                      Lansford W. Levitt, Settlement Judge
                      Michael A. Root
                      Michael Edward Dancer
                      Eighth District Court Clerk




                      "We have determined that this appeal should be submitted for
                decision on the fast track statement and response and the appellate record
                without oral argument. See NRAP 3E(g)(1); see also NRAP 3401).

                     To the extent appellant's arguments are not addressed in this order,
                we conclude they lack merit.


SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A